DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on December 31, 2019 has been considered. 

	Drawings

The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (Figs. 7, 8). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 1, 2, and 8 are objected to because of the following informalities: 
- claim 1, “cutting system” (line 10) should be – cutting device --.
- claim 2, “cutting system” (line 3) should be – cutting device --.
- claim 8, “cutting mechanism” (line 3) should be – cutting device --; “the travel speed” (lines 3-4) lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2, “collision” (line 5) is not defined. “Collision” between which elements?
Claim 7, “the results” (lines 5, 7) are not defined and lack antecedent basis. The results of which, e.g., process? “the result” (line 9) is not defined and lacks antecedent basis. The result of which, e.g., process?
Claim 8, “a unit subsequent to the cutting mechanism” (line 3) is unclear. Is the unit meant to be coupled to the cutting mechanism?

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1 and 9 recite an abstract idea of “determining crop and/or cutting system properties on the basis of an evaluation of the signal representing the knife force as a function of the stroke position” (claim 1, Mental Processes/Mathematical Process), “evaluating … the detected signals” (claim 9, Mental Processes).
Under step 2A, prong 2, the claims recite a particular machine including the cutting device which is driven in reciprocating manner in a stroke direction H, and the mowing knife having cutting edges which interact with counter cutting edges of the cutting device” (claim 1) and “at least one mowing knife driven in reciprocating manner in a stroke direction, a drive driving the mowing knife, a sensor for detecting a signal representing the stroke position of the mowing knife, a sensor for detecting a signal which represents the knife force for driving the mowing knife” (claim 9). Thus, the claim limitations are indicative of integration into an abstract idea (see 2019 PEG, slide 20). Accordingly, claims 1 and 9 and their respective dependent claims are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dunn et al. (US 2021/0137002).

Regarding claim 1, Dunn et al. discloses a method for analyzing the operating state of a cutting device (1) (cutting system, Abstract; 10, Fig. 1) for mowing crop (paragraph 0073, lines 5-9; paragraph 0001), the cutting device (1) (cutting system) having at least one mowing knife (2, 2′) (paragraph 0012) which is driven in reciprocating manner in a stroke direction H (paragraphs 0011, 0042, lines 3-5; paragraph 0054), and the mowing knife (2, 2′) having cutting edges (23, 24) (23) which interact with counter cutting edges (25, 25′, 26, 26′) of the cutting device (1) (paragraph 0012), with the following method steps:
detecting of a signal representing the stroke position of the mowing knife (2, 2′) (drive system controls, via 60, reciprocating movement via sensing system 50, paragraph 0078, lines 1-11, the reciprocating movement are reciprocating strokes of knifes, paragraphs 0011, 0012),
detecting a signal representing the knife force (29) for driving the mowing knife (2, 2′) (paragraph 0020, lines 1-3) as a function of the stroke position (paragraph 0014), and
determining crop and/or cutting system properties on the basis of an evaluation of the signal representing the knife force (29) (cutting load indicating crop being cut, paragraph 0020, lines 1-3) as a function of the stroke position (paragraph 0014).

Regarding claim 3, Dunn et al. discloses the stroke movement of the mowing knife (2, 2′) is divided into different stroke position ranges (H1, H2, H3) over the entire stroke of the mowing knife (2, 2′) (each stroke includes a forward stroke and a backward stroke, paragraph 0063, lines 3-6).

Regarding claim 4, Dunn et al. discloses stroke position ranges are defined as cutting ranges (H2) in which the cutting edges (23, 24) of the mowing knife (2, 2′) make a cut of the crop with the counter cutting edges (25, 25′, 26, 26′) (two opposing knives at phase angle difference for cutting, paragraph 0017, lines 4-5).

Regarding claim 5, Dunn et al. discloses stroke position ranges are defined as over-stroke ranges (H3) in which the cutting edges (23, 24) of the mowing knife (2, 2′) are guided past (running knives 180 degrees out of phase, in different directions) or through mower fingers (12) or knife blades of a counter knife without cutting the crop (two opposing knives at phase angle difference for not cutting, paragraph 0017, lines 1-4).

Regarding claim 6, Dunn et al. discloses stroke position ranges are defined as cut-independent ranges (H1) in which the cutting edges (23, 24) of the mowing knife (2, 2′) neither make a cut of the crop with the counter cutting edges (25, 25′, 26, 26′) nor are they guided past or through mower fingers (12) or knife blades of a counter knife (when phase angle difference of knives is between 160 degrees – 170 degrees, not making cut and not moving in opposing 180 degrees, paragraph 0018, 1-4).

Regarding claim 8, Dunn et al. discloses a unit (control apparatus, paragraph 0080) subsequent to the cutting mechanism (1) (10) for processing the crop is controlled on the basis of the signal representing the knife force as a function of the stroke position (the control apparatus is responsive to sensed load, paragraph 0080, lines 2-5).

While Dunn et al. does not disclose the unit for processing the travel speed of an agricultural harvesting machine (8) carrying the cutting device (1) is controlled on the basis of the signal representing the knife force as a function of a measured value derived from the knife force as a function of the stroke position, the limitations are optional limitations since they are recited in the alternative form.

Regarding claim 9, Dunn et al. discloses a cutting device (1) (cutting system, Abstract; 10, Fig. 1) for an agricultural harvesting machine (8) for mowing crop (paragraph 0001), comprising
at least one mowing knife (2, 2′) (paragraph 0012) driven in reciprocating manner in a stroke direction (paragraph 0012),
a drive (4, 4′) (36, 37) driving the mowing knife (2, 2′) (Fig. 2),
a sensor for detecting a signal representing the stroke position of the mowing knife (2, 2′) (drive system controls, via sensing system, reciprocating movement via sensing system 50, paragraph 0078, lines 1-11, the reciprocating movement are reciprocating strokes of knifes, paragraphs 0011, 0012),
a sensor for detecting a signal which represents the knife force for driving the mowing knife (2, 2′) (paragraph 0020, lines 1-3), and
a processing unit (7, 7′) for evaluating and recording the detected signals (paragraph 0078, lines 8-11; paragraph 0080).

Regarding claim 10, Dunn et al. discloses a processing unit (7, 7′) is assigned to each mowing knife (2, 2′) (50’s, Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. in view of Majkrzak (US 7,658,059).

Regarding claim 2, Dunn et al. discloses the claimed limitations as discussed above, except the determination of crop and/or cutting system properties comprises at least one property from the group consisting of stock density of the crop, crop type, crop moisture, weed components, collision, wear condition of the cutting device and defect of the cutting device.

Majkrzak discloses cutting system properties comprises at least one property (vibration) from the group consisting of wear condition of the cutting device and defect of the cutting device (column 2, lines 53-56). It would have been obvious to determine cutting system properties comprises at least one property (vibration) to reduce wear and tear of the drive rain and harvester.

While Majkrzak does not disclose the determination of crop properties comprises at least one property from the group consisting of stock density of the crop, crop type, crop moisture, weed components, collision, the limitations are optional limitations since they are either recited in a Markush format or an alternative format.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Dunn et al. with determining cutting system properties comprises at least one property as suggested by Majkrzak for the purpose of reducing wear and tear of the drive rain and harvester.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. in view of Osborne et al. (US 2017/0046639).

Regarding claim 11, Dunn et al. discloses the claimed limitations as discussed above, except the cutting device (1) also has a central processing unit (10) which is connected to the processing units (7, 7′) of a plurality of mowing knives (2, 2′) for data exchange.

Osborne et al. discloses a cutting device (farming vehicles) also has a central processing unit (500) which is connected to processing unit (300) for data exchange (paragraph 0034, lines 1-7). It would have been obvious to provide a central processing unit (500) connected to processing units (300) of a plurality of mowing knives for data exchange (paragraph 0034, lines 1-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Dunn et al. with a central processing unit connected to processing units as suggested by Osborne et al. for the purpose of data exchange.

	Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for analyzing the operating state of a cutting device comprising the results of different stroke position ranges (H1, H2, H3) of a single stroke of the mowing knife (2, 2′) are compared with one another, and the results of the same stroke position ranges (H1, H2, H3) of different strokes of the mowing knife (2, 2′) are compared with one another, and/or the result of an individual stroke position range (H1, H2, H3) is compared with a reference value for this stroke position range (claim 7) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunn et al. discloses sensing knife force (cutting load) on a drive system indicating crop being cut (paragraph 0080). However, Dunn et al. does not disclose comparing knife force as suggested in claim 7.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 2, 2022